      Case 2:20-cv-00355-GBW-SMV Document 36 Filed 10/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO



IVAN ARMIJO,

                  Plaintiff,

v.                                                                        Civ. No. 20-355 GBW/SMV

BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF SOCORRO, et al.,

                Defendants.

                           ORDER GRANTING
    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT FOR STATE CLAIMS
    ARISING OUT OF SECTION 41-4-9 OF THE NEW MEXICO TORT CLAIMS ACT




        THIS MATTER comes before the Court on Defendants’ Motion for Summary

Judgment for State Claims Arising out of Section 41-4-9 of the New Mexico Tort Claims

Act. Doc. 5. Having reviewed the Motion and Plaintiff’s Response (doc. 34), in which

Plaintiff stipulated that he “does not oppose entry of summary judgment … dismissing

[his] claims arising under § 41-4-9 of the New Mexico Tort Claims Act,” the Court

GRANTS the Motion.1




1
 The Court notes that the matters of Defendants’ Motion to Dismiss of Plaintiff’s Claims Arising out of
Sections 41-4-6 and 41-4-10 of the New Mexico Tort Claims Act (doc. 4) and Plaintiff’s Motion to
Amend/Correct Complaint (doc. 14) are still pending before it and does not yet rule as to these matters.


                                                    1
     Case 2:20-cv-00355-GBW-SMV Document 36 Filed 10/14/20 Page 2 of 2




      IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment is

GRANTED, and all of Plaintiff’s claims arising out of Section 41-4-9 of the New Mexico

Tort Claims Act are DISMISSED with prejudice.

      IT IS SO ORDERED.




                                       GREGORY B. WORMUTH
                                       UNITED STATES MAGISTRATE JUDGE
                                       Presiding by Consent




                                          2
